[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-1883

                      SAMSON OMOSEFUNMI,

                     Plaintiff, Appellant,

                              v.

                CHARLES T. COBB, ETC., ET AL.,

                    Defendants, Appellees.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.

                                         

Samson Omosefunmi on brief pro se.
Donald K. Stern, United States Attorney, and Rayford A. Farquhar,
Assistant U.S. Attorney, on brief for appellees.

                                         

                        MARCH 17, 1998
                                         

  Per Curiam.  Upon careful review of the briefs and record,
we conclude that the district court properly dismissed the
complaint for the reasons stated in the defendants' motion.  We
find no merit in appellant's arguments in that regard, and we
particularly reject his argument about the finality of his
convictions.  See White v. Immigration & Naturalization
Service, 17 F.3d 475, 479 (1st Cir. 1994). 
    Affirmed.  See 1st Cir. Loc. R. 27.1.